Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed November 19, 2021 in reply to the Non-final Office Action mailed July 20, 2021. Claims 1 and 20 have been amended; claims 6-8, 11-13, 17, 21-24, and 26-37 have been canceled; and no claims have been newly added. Claims 3, 14-16, and 19 have been withdrawn Claims 1, 2, 4, 5, 9, 10, 18, 20, and 25 are currently under examination. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 9, 10, 18, 20, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, 12, and 21 of copending Application No. 16/770,313. 
Applicant’s elected subject matter is directed to a liquid formulation comprising 0.1-10 wt% nicotine (free base form) and 0.1-4 wt% xanthan gum, at pH 6-10; wherein a fraction of the nicotine is in “complex” with xanthan gum and a fraction is not. 

Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 16/770,313 expressly discloses that “in an embodiment of the invention, the nicotine is not in ionic complex with a mucoadhesive water-soluble anionic polymer”. Hence, in general, the nicotine in the liquid formulation can be in complex or not, and both embodiments are covered by the general reference to nicotine in the claims. Further, one of ordinary skill in the art would understand that with the presence of both nicotine and the mucoadhesive polymer in the formulation, there will be complexes present. It is also understood that since the claims specify that at least some nicotine is free in solution to help buffer the solution, there must be nicotine present that is not in complex. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 depends from claim 17. However, claim 17 is canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 9, 10, 18, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (U.S. Patent Application Pub. No. 2010/0108059).
Applicant Claims
Applicant’s elected subject matter is directed to a liquid formulation comprising 0.1-10 wt% nicotine (free base form) and 0.25-1.5 wt% xanthan gum, at pH 8-10; wherein a fraction of the nicotine is in “complex” with xanthan gum and a fraction is not.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Axelsson et al. disclose a liquid formulation (e.g. “liquid mouth spray”) comprising e.g. nicotine (e.g. free base form) and a carrier, at a pH of about 7-8; wherein the nicotine can be present in the amount of e.g. 0.5-10 wt%, the carrier can include ethanol and xanthan gum, a fraction of the nicotine can be in “complex” with the xanthan gum and a fraction can be directly dissolved in the liquid (i.e. not in complex with the xanthan 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Axelsson et al. do not explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Axelsson et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Axelsson et al., outlined supra, to devise Applicant’s presently claimed liquid formulation. 
Axelsson et al. disclose a liquid formulation (e.g. “liquid mouth spray”) comprising e.g. nicotine (e.g. free base form) and a carrier, at a pH of about 7-8; wherein the nicotine can be present in the amount of e.g. 0.5-10 wt%, the carrier can include ethanol and xanthan gum, and a fraction of the nicotine can be in “complex” with the xanthan gum and a fraction can be directly dissolved in the liquid (i.e. not in complex with the xanthan gum). Since Axelsson et al. disclose that the carrier can include e.g. xanthan gum, which is well known in the art to be a mucoadhesive/bioadhesive polymer; and et al. disclose that the nicotine can be in “complex” with the xanthan gum, and that employing substances such as gums that are bioadhesive affords the advantage of prolonging the time period that the liquid stays on the administration site (i.e. the oromucosa) (see e.g. paragraph 0054, 0055), while having some nicotine directly dissolved in the liquid medium affords the advantage that this nicotine is immediately available for absorption (see e.g. paragraph 0056); one of ordinary skill in the art would thus be motivated to include a fraction of the nicotine in “complex” with the xanthan gum and a fraction of the nicotine directly dissolved in the liquid (i.e. not in complex with the xanthan gum) with the reasonable expectation that the resulting liquid formulation will successfully afford the dual advantages of immediate nicotine absorption, i.e. from the nicotine dissolved directly in the liquid medium, as well as prolonged nicotine availability and absorption, i.e. from the nicotine in complex with the carrier, due to prolonging the time period that the liquid stays on the administration site. 
Moreover, Axelsson et al. discloses that the nicotine-carrier complex can be present in the amount of e.g. about 2 wt% (or more) of the liquid composition, and that the nicotine in complex with the carrier is e.g. about 1 wt% of the liquid composition (see paragraphs 0121, 0122). Therefore, the amount of the carrier, e.g. xanthan gum, can be about e.g. 1 wt%, which satisfies the limitation 0.25-1.5 wt%. 
Finally, Axelsson et al. disclose that the pH affects the absorption of nicotine in the oral cavity (paragraphs [0057], [0058]), and that a slightly more basic pH improves the absorption. Hence, pH is a results effective variable that can be optimized to achieve the desired level of absorption. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “Axelsson fails to teach or suggest said nicotine complex comprising nicotine in ionic complex with at least one mucoadhesive water-soluble anionic polymer”, that “Axelsson only teaches that nicotine may interact with the carrier…by absorbing into and/or adsorbing onto the carrier…which suggest that nicotine and the carrier are not interacting ionically to form an ionic complex, as ionic interactions involve electrostatic attraction”; and, moreover, the teachings in Axelsson in paragraphs [0121] and [0122] of “a concentration of nicotine carrier complex of at least about 2%” and “the amount of nicotine sorbed onto the carrier can range from 1%...to more than about 50% of the composition” is a “simplified calculation” which “is not applicable to ionic complexes” and that “it is known that…a monomer of xanthan gum…includes only two anionic groups which nicotine…may interact forming the ionic complex” and thus “even if we were to assume 100% complexation of nicotine to the anionic groups, xanthan gum can only ionically bind nicotine in an amount of 35% by weight of xanthan gum”. 
The Examiner, however, would like to point out the following:
1. Axelsson expressly discloses a nicotine-carrier complex, and that the carrier can be e.g. xanthan gum. Hence, Axelsson effectively discloses a nicotine-xanthan gum complex. Axelsson further expressly teaches that the nicotine-carrier complex involves nicotine e.g. adsorbing onto the carrier, and that this interaction is completely or nearly completely reversible. Hence, in stark contrast to Applicant’s assertion, and in view of the fact that xanthan gum is an anionic polymer, one of ordinary skill in the art would most certainly understand that nicotine is thus binding to the carrier via electrostatic interactions. 
2. One of ordinary skill in the art would certainly recognize that there are only a limited number of bond types that could be present in any complex, e.g. covalent, ionic, hydrogen and hydrophobic. In the case at hand here, since the bond is readily reversible, this rules out covalent bonds. Since the xanthan gum is a charged anionic polymer and nicotine is a small molecule, this would essentially rule out hydrophobic interactions. What is left is ionic bonds and hydrogen bonds, both of which are electrostatic in nature. Applicant admits that “xanthan gum includes anionic groups which nicotine may interact forming ionic bonds”. One of ordinary skill in the art would readily recognize this fact as well, regardless of whether or not the Axelsson reference includes the precise verbatim phrase “said nicotine complex comprising nicotine in ionic complex with at least one mucoadhesive, water-soluble anionic polymer”. Applicant cannot patent or re-patent the Axelsson composition merely by devising a new phrase 
3. Indeed, as Applicant points out, Axelsson expressly discloses that the nicotine-carrier complex can be present in the composition in the amount of “at least about 2%”. Axelsson expressly discloses that the carrier can be e.g. xanthan gum, and the nicotine-carrier complex amount certainly includes e.g. 2%. Again, Applicant admits that “xanthan gum includes two anionic groups which nicotine may interact forming ionic bonds”. Even assuming, arguendo, that xanthan gum only has two anionic groups that may participate in ionic bonds, multiple nicotine molecules may form an ionic bond at each anionic group, and still additional nicotine molecules may complex with the xanthan gum polymer via other types of bonds, such as hydrogen bonds. Still further nicotine molecules may be complexed within the polymer structure. Nevertheless, assuming, arguendo, the truth of Applicant’s assertion that even with “100% complexation of nicotine to the anionic groups, xanthan gum can only ionically bind nicotine in an amount of 35% by weight of xanthan gum”, a composition in which the nicotine-xanthan gum complex is present in the amount of 2% of the composition, the nicotine from the complex would thus be present in the amount of 0.52% of the composition, and the xanthan gum would be present in the amount of 1.48% of the composition. Hence, 35% of 1.48 is 0.52, and 1.48% falls within the claimed range of 0.1-1.5%.
ii) Applicant contends that “paragraphs [0054] and [0055]…only describes the use of viscosity adjusting agents to make the liquid more viscous”, that “one of ordinary skill in the art would apply the concentrations of viscosity-adjusting agents disclosed in paragraph [0081]”, that “in paragraph [0081]…Axelsson specifically states that the preferred viscosity increasing agent is glycerin” and “glycerin is the only viscosity adjusting agent disclosed in the Examples of Axelsson” and thus “Axelsson does not expressly teach a nicotine-carrier complex comprising xanthan gum”. 
The Examiner, however, would like to point out the following:
1. The entire argument is based on misinformation and flawed logic. In stark contrast to Applicant’s assertion, paragraphs [0054] and [0055] are not limited to the use of “viscosity adjusting agents to make the liquid more viscous”. Upon a more careful reading of paragraph [0054], it can be found that Axelsson is addressing several alternative embodiments, i.e. increasing viscosity, decreasing viscosity, or prolonging the time period that the liquid stays on the administration site. Again, these embodiments are presented in the alternative (i.e. “or”) and clearly the paragraph is not limited to increasing viscosity at all. In addition to the embodiment of increasing viscosity, the other two separate embodiments presented are decreasing viscosity and prolonging the time period the liquid stays on the administration site. 
2. Paragraph [0081] was never cited in the prior art rejection, because it is not applicable, nor was there ever any discussion of viscosity increasing agents in the prior art rejection. Axelsson does not even require any viscosity increasing agents at all. It’s very peculiar and puzzling why Applicant continues to argue about viscosity increasing agents. Applicant appears to have misunderstood and misconstrued both the Axelsson disclosure and the prior art rejection that has been put forth, and appears to be focusing in all the wrong places for the relevant disclosure in Axelsson. 

iii) Applicant contends that “Axelsson does not provide a reason to select xanthan gum from the long list of carriers to use with nicotine”, that “none of the formulations in the Examples provided by Axelsson includes xanthan gum”, and thus “Axelsson does not teach or suggest a nicotine-carrier complex comprising xanthan gum as the carrier”. 
The Examiner, however, would like to point out the following:
1. Again, as just noted supra, Applicant is directed to e.g. paragraphs [0112], [0121], and [0122] for Axelsson’s express disclosure of a nicotine-carrier complex, that the carrier component can be xanthan gum, and the amount of this carrier-complex in the formulation. 
2. Since Axelsson expressly discloses the nicotine-carrier complex, and expressly discloses that xanthan gum is a suitable carrier for the nicotine-carrier complex, it would no doubt be obvious for one of ordinary skill in the art to arrive at a nicotine-xanthan gum complex. This is not a patentable advance by any stretch of the imagination, but merely the work of the ordinary mechanic in the art following the express teachings of Axelsson like a recipe. 
3. Axelsson is not limited to the examples or even the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and even non-preferred embodiments. 
iv) Applicant contends that they have “discovered that the claimed formulation not only has a much longer residence time in the oral mucosa but also can minimize undesirable side effects” while retaining “the desirable water-like mouthfeel”. 
The Examiner, however, would like to point out the following:
1. Presumably, Applicant is trying to argue that these feature are “superior and unexpected”. However, there is certainly nothing unexpected at all about any of these features. 
2. Of course the nicotine-xanthan gum complex is going to prolong the residence time in the oral mucosa. This is precisely what Axelsson expressly teaches, and this would be immediately well understood by anyone of ordinary skill in the art.  Moreover, this feature is the very grounds for the motivation to arrive at the presently claimed subject matter expressly delineated in the prior art rejection. As also clearly evident from Axelsson, the nicotine-carrier complex affords a prolonged, slow release of nicotine. As anyone of ordinary skill in the art, and even most college pharmacology students, would immediately recognize, one of the fundamental properties of prolonged release formulations is an attenuation of surges or spikes in the blood level of the drug, thus reducing side effects. 
3. Axelsson discloses a liquid oral formulation. Of course the liquid formulation is going to have a “water-like” mouthfeel. It’s quite peculiar that Applicant would think that a liquid oral formulation can be patentable in the United States merely for having a “water-like” mouthfeel. Moreover, whether the liquid formulation has a “water-like” mouthfeel, and whether this “water-like” mouthfeel is “desirable”, is merely nothing more 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617